Citation Nr: 0417432	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  98-11 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability secondary to service-connected disability.  

2.  Entitlement to a higher evaluation for service-connected 
right knee arthritis. 

3.  Entitlement to a higher evaluation for service-connected 
left ankle strain.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel  


INTRODUCTION

The veteran had active duty from March 1976 to July 1977.

This appeal arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  In March 1998, the RO granted service 
connection for left ankle strain, evaluated as 10 percent 
disabling under Diagnostic Code 5271, a right knee injury 
with degenerative changes, evaluated as 20 percent disabling 
under Diagnostic Codes 5010-5257, and pseudo-folliculitis 
barbae, evaluated as noncompensable (0 percent disabling) 
under Diagnostic Code 7817.  The veteran appealed the issues 
of entitlement to higher evaluations for all of these 
disabilities.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

In December 1998, the RO assigned a separate 10 percent 
disability evaluation for traumatic arthritis of the right 
knee from December 18, 1997, in addition to continuing a 20 
percent rating for status post right knee injury with laxity 
of the medial and collateral ligaments under Diagnostic Code 
5299-5257 from December 18, 1997 (see VAOPGCPREC 23-97, 62 
Fed.Reg. 63,604 (1997)).  In June 1999, the hearing officer 
assigned a 30 percent rating for the right knee under 
Diagnostic Code 5257, effective from December 18, 1997, and 
assigned a 10 percent rating for pseudo-folliculitis barbae 
from the same date.

In a letter received in July 1999, the veteran, through his 
attorney, withdrew the appeals for a higher evaluation for 
pseudo-folliculitis barbae and for the right knee injury 
under Diagnostic Code 5257.  In September 2000, the RO denied 
a claim of entitlement to service connection for a left knee 
disability secondary to service-connected disability.  See 
38 C.F.R. § 3.310 (2003), which the veteran has appealed.

As noted above, the veteran has perfected an appeal from the 
initial rating assigned for the service-connected right knee 
disability, which was originally a single rating using 
Diagnostic Codes 5010 (for the traumatic arthritis) and 5257 
(for instability).  Although the veteran has since withdrawn 
the appeal as to the rating assigned under Diagnostic Code 
5257, the evaluation to be assigned for the right knee under 
Diagnostic Code 5010 remains before the Board on appeal.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 (2003).  

The Board notes that although the veteran had previously 
perfected appeals as to the issues of entitlement to service 
connection for a low back disability, and entitlement to a 
total rating on the basis of individual unemployability due 
to service-connected disability (TDIU), these claims were 
granted by the RO in September 2000 and December 2001, and 
are therefore no longer before the Board.  

A hearing was held on May 2, 2001, at the Regional Office 
before Mary Gallagher, who is the Veterans Law Judge 
rendering the determination in this claim and was designated 
by the Chairman to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), enacted during the 
course of this appeal, eliminated the requirement for a well-
grounded claim, enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

Review of the claims folder fails to reveal VCAA notice from 
the RO to the veteran as to the issues on appeal.  The 
appellant has not waived his right to receive such  notice.  
See Janssen v. Principi, 15 Vet. App. 370 (2001) (per 
curiam).  This VCAA notification letter must be provided by 
the RO.  See Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (invalidating 
the regulation which empowered the Board to issue written 
notification of the VCAA).  The Board also notes that the 
content of VCAA notification letters has recently been 
changed.  See VBA Fast Letters 04-04 (March 12, 2004) and 04-
08 (May 10, 2004).  Therefore, a remand to the RO is 
required.  

The Board initially notes that the veteran is appealing the 
original assignments of disability evaluations following 
awards of service connection.  In such a cases, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

VA's fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous examination which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In this 
case, the veteran's most recent VA joints examination was in 
July 2001; the record does not contain more recent medical 
evidence concerning the joints in question.  Under the 
circumstances, the veteran should be scheduled for an 
examination to determine the nature and extent of his right 
knee arthritis, and left ankle strain.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).  

Accordingly, the Board will defer further appellate 
consideration of this case.  This appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C., for the following action:  

1.  All notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 should be completed.  In particular, 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act should be 
fully complied with and satisfied.  See 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  Compliance should be 
ensured with VA's obligations under the 
VCAA as interpreted by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should ascertain if, when and 
where the veteran has received any VA or 
non-VA treatment for any of the claimed 
conditions after July 2001 (i.e., after 
the most recent medical evidence of 
record).  The RO should obtain and 
associate with the claims folders all 
identified records.  

3.  After completion of the above, the 
veteran should be scheduled for a VA 
examination to determine the extent of 
disability caused by his service-
connected traumatic arthritis of the 
right knee, and left ankle strain.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner(s) 
should be accomplished.  The claims 
folders should be available to the 
examiner.

In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examination 
report must also cover any weakened 
movement in the veteran's right knee, and 
left ankle, including weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, pain with use, and 
provide an opinion as to how these 
factors result in any limitation of 
motion.  If the veteran describes flare-
ups of pain, the examiner must offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up that fact should be so 
stated.  All clinical findings and 
opinions, and the bases therefore, should 
be set forth in a detailed report.  If 
the veteran does not have pain or any of 
the other factors, that fact should be 
noted in the file.

4.  The RO should readjudicate the issues 
currently on appeal.  If any of the 
benefits sought on appeal are not granted 
to the satisfaction of the veteran, a 
supplemental statement of the case (SSOC) 
should be issued and the veteran and his 
representative provided with an 
appropriate opportunity to respond.  The 
SSOC should include the diagnostic codes 
applicable to limitation of motion of the 
knee.  These were mentioned in the 
December 2001 SSOC, but were not provided 
in full.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




